Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previously-Withdrawn Claims are Rejoined
Claims 1-20 are allowable. The requirement for restriction, as set forth in the Office action mailed on January 19, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claims 5 and 10-19, directed to previously-withdrawn species no longer withdrawn from consideration because the claim(s) read on the elected species. 
In view of the above noted withdrawal of the restriction requirement with regard to the remaining claims, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
With reference to claims 1, 11, and 20, the prior art does not disclose or render obvious a liquid chromatography solvent pump, method of pumping solvent, or a liquid chromatography system as variable output drive system to drive at least one piston, comprising a planetary gear system producing a non-equal ratio. The arguments related to the non-obviousness of an incorporation of a vehicle transmission into a liquid chromatography pump is persuasive.  A variable planetary gear transmission is used in vehicles in order to provide the selection of different ratios dynamically during operation of the vehicle to provide the most efficient ratio for that particular operating condition. As argued by Applicant, accuracy is the concern in liquid chromatography and the different gear ratios are for different parts of the process that usually merely use different types of pumps.  Applicant’s inventive concept of incorporating a variable drive system comprising a planetary gearset allows the use of the same pump for two different kinds of applications.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments and amendments, see Amendment, filed June 28, 2021, with respect to the rejection under 103 have been fully considered and are persuasive.  During the interview dated July 8, 2021, the parties discussed whether one having ordinary skill in the art would understand based upon the embodiment of FIG. 3 which uses the phrase “freely rotate” to describe when the ring gear is rotating with another element of the planetary gearset, that FIG. 5 uses this phrase in the same manner.  With this interpretation of “freely rotate” it would be clear to one skilled in the art that the equal ratio is provided by locking both stages of the embodiment of FIG. 5 each in a similar fashion to FIG. 3.  As such, the claims are enabled and claims 11-19 are rejoined as reading on FIG. 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851.  The examiner can normally be reached on M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STACEY A FLUHART/Primary Examiner, Art Unit 3655